Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Guise on September 28, 2021.
The application has been amended as follows: 
Amend claim 7 as follows: A method for evaluating a silicon wafer, comprising:
	 an initial surface defect measuring step [[for]] of performing a surface defect measurement on the silicon wafer
	a cleaning step of alternately repeating on the first surface of the silicon wafer an oxidation treatment by ozone water and an oxide film removal treatment by hydrofluoric acid, wherein each oxide film removal treatment by hydrofluoric acid performed in the cleaning step involves not completely removing [[an]] oxide film formed on [[a]] the first surface of the silicon wafer, and
	an incremental defect measuring step of performing a surface defect measurement on the silicon wafer after the cleaning step and measuring incremental  initial surface defect measuring step, wherein
	the cleaning step and the incremental defect measuring step are alternatively performed repeatedly multiple times and the silicon wafer is evaluated based on a measurement result of the incremental defects
Amend claim 8 as follows: The method for evaluating a silicon wafer according to claim 7, wherein [[the]] each oxide film removal treatment by hydrofluoric acid
Amend claim 9 as follows: The method for evaluating a silicon wafer according to claim 7, wherein [[the]] each cleaning step is performed by repeating the oxidation treatment by ozone water and the oxide film removal treatment by hydrofluoric acid alternately 5 times or more.  
Amend claim 10 as follows: The method for evaluating a silicon wafer according to claim 8, wherein [[the]] each cleaning step is performed by repeating the oxidation treatment by ozone water and the oxide film removal treatment by hydrofluoric acid alternately 5 times or more.  
Amend claim 23 as follows: A method for manufacturing a silicon wafer that is to become a product
	
	a step of performing mirror-polishing on [[the]] an experimental silicon wafer
 an initial surface defect measuring step for performing a surface defect measurement on the experimental silicon wafer
	a cleaning step of alternately repeating on a first surface of the experimental silicon wafer an oxidation treatment by ozone water and an oxide film removal treatment by hydrofluoric acid, wherein each oxide film removal treatment by hydrofluoric acid performed in the cleaning step involves not completely removing [[an]] oxide film formed on [[a]] the first surface of the experimental silicon wafer, and
	an incremental defect measuring step of performing a surface defect measurement on the experimental silicon wafer after the cleaning step and measuring incremental defects that increased relative to defects measured in the [[pre]] initial surface defect measuring step, wherein
	the cleaning step and the incremental defect measuring step are alternately performed repeatedly multiple times and the experimental silicon wafer is evaluated based on a measurement result of the incremental defects
	on the basis of the evaluation of the experimental silicon wafer, mirror-polishing conditions
	the silicon wafer that is to be become a product is manufactured by performing mirror-polishing on the silicon wafer that is to become a product under the specified mirror-polishing conditions.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claims 7 or 23, which are the independent claims.
With regard to claim 7, the most relevant prior art is JP2003-270169 by Takeshi.  Takeshi teaches evaluating defects in a wafer by alternately and repeatedly performing defect measuring steps with steps of forming and removing an oxide layer on the wafer (Abstract; Par. 0008, 0014, 0020, 0021, and 0030).  Takeshi does not teach partially removing an oxide film such that oxide film is not completely removed.  By contrast, applicant’s claim 7 recites that each acid treatment does not completely remove oxide film, and as taught by applicant, such partial removal of oxide is necessary for allowing the recited incremental defect measuring steps (which alternate multiple times with the recited cleaning steps) to accurately measure processing defects.  The reviewed prior art does not provide motivation to modify the method of Takeshi to arrive at the method recited by claim 7.  
With regard to claim 23, the most relevant prior art is JP2003-270169 by Takeshi.  With regard to claim 23, Takeshi teaches evaluating defects in a wafer by alternately and repeatedly performing defect measuring steps with steps of forming and removing an oxide layer on the wafer (Abstract; Par. 0008, 0014, 0020, 0021, and 0030).  Takeshi does not teach partially removing an oxide film such that oxide film is not completely removed.  By contrast, applicant’s claim 23 recites that each acid treatment does not completely remove oxide film, and as taught by applicant, such partial removal of oxide is necessary for allowing the recited incremental defect measuring steps (which .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
September 28, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714